DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheelchair fixable, claims 4-9,12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the term “fixable” and “fixed” is uncertain.  Applicant discloses
 –abutted—with no fixing structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6 is/are rejected under 35 U.S.C.103 as obvious over JPWO2002/030704.
JPWO2002/030704 has first and second pillar surrounding the first forward wheelchair 12 as seen in side view and third and fourth pillars surrounding the last rearward wheelchair 12 as seen in side view with the head of the wheelchair occupant within each surrounding region.  JPWO2002/030704 has doors 14 each between the second and third pillar.
Symmetrical pillar location on the opposite side of the vehicle is deemed to be an obvious duplication of parts to allow entry from either side.
As to claim 3, the size of the door opening is an obvious expedient to one of ordinary skill in this art to ease entry/exit.
As to claim 4, 6 wheelchair fixing via belts, etc. is common knowledge in this art to prevent injury.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant..
Further as to claim 6, JPWO2002/030704 has front wall behind steps 13.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2002/030704 in view of Pelletier et al., cited by applicant.
It would have been obvious at the time of filing of applicant to provide in JPWO2002/030704 a rear facing seat fixable to a wall as taught by Pelletier et al.
Claim 7, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2002/030704 in view of Kraeuter et al. and  Mill.
It would have been obvious at the time of filing of applicant to provide in JPWO2002/030704 the rear seat 12 fixable to a rear seat, that seat being a semi-upright seat as taught by Kraeuter et al. cited by applicant, as taught by Mill. as a known manner of wheelchair fixation.
As to claim 9, JPWO2002/030704 has a forward facing wheelchair and seats adjacent. It would have been obvious at the time of filing of applicant to provide in JPWO2002/030704 wheelchair fixation to a seat, that seat being semi-upright as taught by Kraeuter et al. as both known fixation and a known seat type.
As to claim 10, 12 the wheelchair and seat of Kobayashi et al. are abutted at its forward seating face.
Claim 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2002/030704 in view of Kraeuter et al. in view of Pelletier et al. 
It would have been obvious at the time of filing of applicant to provide in JPWO2002/030704 the rear facing wheelchair as taught by Pelletier et al. secured to a seat as taught by Kobayashi et al. as a known manner of wheelchair fixation.
As to claim 11, the wheelchair and seat of Kobayashi et al. are abutted at its forward seating face
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Pelletier et al. and Hachet read most aspects of the broad claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM. The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
11/16/2021